Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151633                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  HARTLAND GLEN DEVELOPMENT, LLC,                                                                                    Justices
          Petitioner-Appellee,
  v                                                                SC: 151633
                                                                   COA: 318843
                                                                   Tax Tribunal: 00-416369
  TOWNSHIP OF HARTLAND,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 19, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           s1216
                                                                              Clerk